Citation Nr: 0006565	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-14 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right foot drop 
disorder as secondary to the service-connected arthritis of 
the dorso-lumbar spine.  

2.  Entitlement to an increased evaluation in excess of 40 
percent for arthritis of the dorso-lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel



INTRODUCTION

The veteran had active duty from October 1942 to April 1943 
in the United States Coast Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Court in AB v. Brown, 6 Vet. App. 35, 39 (1993) held that 
on a claim for an original or increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulations.  During the course of this 
appeal the veteran's disability was increased from 10 to 20 
percent disabling, and from 20 to 40 percent disabling.  The 
Court also stated that it follows that such a claim remains 
in controversy "where less than the maximum available benefit 
is awarded."  Id. at 38.  Accordingly, the issue of 
entitlement for an evaluation in excess of 40 percent for 
arthritis of the dorsal-lumbar spine must be addressed by the 
Board.

After a careful review of the record, as is discussed in the 
decision below, the Board determines that a right foot drop 
disorder has been identified as one of the veteran's primary 
complaints.  That is, throughout the contention pleadings, 
the veteran has argued that he has a right foot drop disorder 
which resulted from his service-connected dorso-lumbar spine 
disability, and that a medical opinion of the same showed a 
plausible relationship between the two.  In a December 1998 
rating decision, the RO denied entitlement to service 
connection for a bilateral lower extremity condition 
secondary to the service-connected dorso-lumbar spine 
disability because it determined that current evidence showed 
no disability of the right and left leg associated with the 
veteran's service-connected dorso-lumbar spine condition.  
But, the RO determined that there was neurological impairment 
consisting of bilateral radiculopathy and spinal stenosis 
associated with the veteran's service-connected arthritis of 
the dorso-lumbar spine which warranted an increase in the 
schedular rating for that condition; and that there was no 
credible evidence showing a disability of the lower 
extremities as being casually related to the service-
connected dorso-lumbar spine condition.  

The Board observes that while the nomenclature for the 
claimed disability has changed slightly, the veteran's 
current claim for secondary service connection is, in 
substance, the same as that considered by the RO in its 
rating actions in preparation of this appeal.  See Ashford v. 
Brown, 10 Vet. App. 120, 123 (1996) (a change in the 
nomenclature used in a claim does not constitute a new 
claim); but cf. Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996) (holding that a claim based on a new diagnosis is a new 
claim).  In that regard, the RO has considered all of the 
evidence necessary to determine whether secondary service 
connection is warranted for a residual disability of a right 
foot drop.  Id.  Thus, the crux of the veteran's claim is 
based on the theory that he is entitled to service connection 
for a right foot drop disorder as secondary to his service-
connected arthritis of the dorso-lumbar spine, which could be 
interpreted as a claim for a separate rating (i.e., a basis 
for establishing a separate and distinct service-connected 
disability which, if granted, would be evaluated for purposes 
of increased compensation benefits).  See Estaban v. Brown, 6 
Vet. App. 259, 262 (1994) (holding that if the symptomatology 
is separate and distinct, the veteran is entitled to a 
separate rating); see also Bierman v. Brown, 6 Vet. App. 125, 
129-132 (1994).  Therefore, the Board will not discuss the 
issue in terms of one of a "bilateral lower extremity" 
disorder, but will construe the issue as listed on the title 
page of this decision.

Lastly, it is noted that the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") was known as 
the United States Court of Veterans Appeals prior to March 1, 
1999. 


FINDINGS OF FACT

1.  The veteran's right foot drop is etiologically related to 
his arthritis of the dorso-lumbar spine.  

2.  The evidence of record shows that the veteran's service-
connected arthritis of the dorso-lumbar spine is principally 
manifested by pain and tenderness, deceased range of motion, 
degenerative joint disease and degenerative disc disease of 
the lumbar spine, and significant neurological findings 
consistent with lumbar radiculopathy and spinal stenosis, 
which are productive of pronounced impairment.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, a 
right foot drop disorder is proximately due to the veteran's 
service-connected arthritis of the dorso-lumbo spine.  
38 U.S.C.A. §§ 501, 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.310(a) (1999).  

2.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a 60 percent evaluation for arthritis of the 
dorsal-lumbar spine, have been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Although originally denied in a July 1943 rating decision as 
not having been incurred or aggravated in service, service 
connection for arthritis of the lumbar vertebrae was granted 
by way of a November 1943 rating decision as being 
attributable to aggravation in service.  A 20 percent rating 
was assigned.  In a July 1944 Board decision, it was 
determined that evidence was insufficient to warrant service 
connection for injury to the left foot.  Arthritis of the 
lumbar vertebrae remained 20 percent disabling.  

In a September 1945 rating decision, the 20 percent 
evaluation was decreased to 10 percent, for what was 
reclassified as "arthritis, hypertrophic, dorso-lumbar 
spine."  The decision was based on improvement shown in the 
veteran's disability at an August 1945 examination.  The 10 
percent rating was confirmed and continued in a May 1948 
rating decision.  

A January 1996 private x-ray report of the lumbosacral spine, 
revealed that there was marked sparring on the anterior 
aspects of the lumbar vertebrae.  There was narrowing of the 
L2-L3 disc interspace. 

February 1996 private treatment records reveal that the 
veteran had a history of back pain with injury many years 
ago.  On February 2, 1996, the veteran was seen for 
electromyogram (or EMG) evaluation due to complaints of right 
foot drop, weakness of the right leg, and vague numbness in 
both legs.  The electromyogram results revealed that nerve 
conduction study showed a small right common peroneal 
compound motor action potential (CMAP) but no evidence of 
entrapment of the fibula bead.  The H reflexes were absent 
bilaterally consistent with S1 roots dysfunction bilateral.  
The EMG showed evidence of chronic neurogenic changes 
bilaterally.  

February 23, 1996 private treatment records reveal that the 
veteran underwent a magnetic resonance imaging (MRI).  The 
impression was severe central canal stenosis at L4-5, 
moderately severe central canal stenosis at L3-4, and mild 
central canal stenosis at L2-3 and L5-S1.  Those were related 
to a combination of congenital short pedicles, bony spurring 
and circumferential disc bulge, and bilateral facet bony 
hypertrophy; and severe stenosis of the neural foramina at 
L4-5 and moderate at L4-5.  

From November 1997 to December 1997, the veteran was seen at 
VA.  On November 10th, it was noted that the veteran had 
numbness of both feet, and he underwent a neurology 
examination.  There was no dorsiflexion or plantar flexion.  
In December, he was seen in the "brace clinic."  Physical 
examination revealed that there mild atrophy and sensory was 
decreased.  The assessment was that the veteran had a history 
of right foot drop.  An appropriate brace was molded to fit 
the veteran.  

In December 1997, the veteran initiated a claim for increased 
evaluation of his service connected back disability.  He 
indicated that his condition had seriously deteriorated since 
1948, to the point that he experienced major nerve 
involvement to the right buttock, left and foot.  He 
indicated that his ability to walk was seriously impaired.  

In March 1998, the veteran underwent a VA examination for the 
spine.  The examiner noted that medical records were 
reviewed.  It was noted that the veteran was 80 years old, 
and that he had injured himself while on a ship in 1943.  It 
was noted that the veteran did not have much back pain but 
that he complained of leg weakness.  He complained of right 
foot drop or right foot weakness for the past 10 years.  He 
also complained of having numbness of bilateral buttocks and 
below the knee sensations bilaterally, right worse than the 
left, for the past 5 years.  The veteran further complained 
of loss of feeling of defecation for the past four months but 
no fecal incontinence except minimal swelling.  No bladder 
control problems such as retention or urinary incontinence 
were noted.  

It was noted that the veteran had a MRI done at a VA Medical 
Center in February 1998, which showed severe degenerative 
joint disease and lumbar spine with severe spinal stenosis 
level L3 to 5, and x-ray of the lumbar spine showing severe 
degenerative joint disease and degenerative disc disease.  
The examiner reported that an EMG was done in January 1998, 
which was incomplete and inconclusive because the veteran was 
a "noncooperative" patient. 

Physical examination revealed that the lumbar spine was 
nontender and smooth and straight.  Range of motion on right 
inclination was 25 degrees.  Left inclination was 35 degrees.  
Flexion was to 90 degrees, and extension was to 20 degrees.  
The examiner reported that there was a burning sensation of 
the buttocks when the veteran was doing rotation to the right 
and the left.  It was reported that there was no pain during 
the flexion, extension or inclination of the spine.  There 
was no muscular atrophy of the back and no postural 
abnormality of the back.  There was no evidence of pain or 
spasm during the range of motion of the back.  

Examination of the lower extremities showed muscular atrophy 
of the right calf, significant compared to the left calf 
which was normal.  There was no evidence of muscular atrophy 
of the thighs bilaterally.  Sensory examination of the lower 
extremities showed decreased tactile and pressure sensation 
of the dermatome L5-S1 bilaterally. 

Examination of the motor showed hip flexion and extension 
five over five, right knee extension one over five and 
flexion four over five; and left knee extension and flexion 
five over five.  Right ankle motor flexion, extension zero 
out of five and left ankle flexion and extension five out of 
five.  Deep tendon reflexes one plus at knee but absent at 
ankles bilaterally.  The veteran walked limping with unsteady 
gait because of right leg weakness, according to the 
examiner.  

The diagnoses were degenerative joint disease and 
degenerative disk disease of lumbar spine, severe spinal 
stenosis at level L3 L5 and bilateral radiculopathy L5 S1.  
Corresponding laboratory reports are of record, as was a 
February 1998 lumbosacral spine x-ray.  The impressions were 
osteoporosis, vascular calcification, and degenerative 
changes involving the thoracolumbar spine.  Therein it was 
noted that discogenic changes most obvious at the L2 through 
L4 levels.  There was bony impaction at the lumbar level.  
There was anterior Schmorl node formation involving the 
superior surface of L2 with posterior Schmorl node formation 
at the lower thoracic level.  There was no evidence of 
osteoblastic or osteolytic bone disease.  The corresponding 
MRI done at VA in February 1998 is also of record.  The 
impression was that there was severe facet hypertrophy at 
L3 through L5 levels, and severe hypertrophy of the posterior 
elements with severe spinal canal stenosis and neural 
foraminal stenosis bilaterally.  Anterior wedge compression 
of the vertebral body at L2 was also noted.  

In a March 1998 rating decision, the veteran's disability was 
increased from 10 to 20 percent disabling, for arthritis of 
the dorso-lumbar spine.  The effective date was December 16, 
1997.  

In a July 1998 rating decision, after receipt of additional 
VA outpatient treatment records described above, the RO 
continued the 20 percent rating and changed the effective 
date to November 10, 1997.  The RO also indicated that 
favorable consideration for an extra-schedular grant under 
38 C.F.R. § 3.321 was not warranted at that time, as an 
exceptional or unusual disability picture was not shown.  

In his August 1998 notice of disagreement, the veteran 
indicated that his disability evaluation should have been 
rated higher than 20 percent.  

In September 1998, the RO issued a Statement of the Case.  In 
September 1998, the veteran submitted a statement and therein 
indicated that he wanted an adjunct claim for service 
connection for a right leg condition with nerve involvement 
extending to his foot and requiring the use of a leg brace.  
The veteran stated that his leg disability was "clearly 
secondary" to his service-connected back condition.  He also 
indicated that he suffered problems with his left leg (weight 
bearing shift) due to his back disability, and that the same 
should be service-connected.  In September 1998, the veteran 
also submitted his substantive appeal with similar argument 
and contentions.

In October 1998, the veteran's private physician, Dr. 
Franklin Millin, M.D. wrote a letter to the veteran, and a 
copy of the same is of record.  Dr. Millin stated that he had 
reviewed the veteran's medical record as requested.  He 
stated:

You have had a long history of back complaints due to 
traumatic back injury many years ago.  In January 1996 
you complained of weakness in the right foot and an 
examination was found to have right foot drop.  An 
EMG/NCV study done in February 1996 suggested an L 3-5 
radiculopathy on the right side.  As a result/ an MRI of 
the L/S spine and consultation with a Neurologist were 
obtained.  The findings indicated that your right foot 
drop is the result of a right L5 radiculopathy.  I trust 
that this summary will be of help to you.  

In a December 1998 rating decision, the RO increased the 
veteran's rating from 20 to 40 percent disabling, effective 
November 10, 1997.  The increase was based on the fact that 
the veteran had degenerative joint disease and degenerative 
disc disease of the lumbar spine with (L3 through L5 levels) 
with severe spinal stenosis and bilateral radiculopathy at 
L5-S1.  The RO determined that there was no evidence of 
demonstrable muscle spasm or other neurological deficits 
greater than the bilateral radiculopathy which was associated 
with the diseased disc/joint site.  The RO considered this a 
partial grant of the benefits sought on appeal.  

In a December 1998 rating decision, the RO denied service 
connection for bilateral lower extremity condition as 
evidence received in connection with that claim failed to 
establish any relationship between bilateral lower extremity 
condition and arthritis, dorso-lumbar spine.  The RO 
determined that the claim was not well grounded, and advised 
the veteran to submit evidence showing a plausible 
relationship.  

In January 1999, the veteran submitted a notice of 
disagreement, and a duplicate copy of Dr. Millin's October 
1998 opinion.  The veteran argued that he was never 
specifically evaluated in conjunction with his claim for 
secondary service connection.  In January 1999, the RO issued 
a statement of the case.  January 1999 VA outpatient 
treatment records show that the veteran underwent VA 
neurological evaluation.  The assessments were peripheral 
nerve disease, lumbar stenosis, and spinal stenosis.  

In February 1999, the RO requested specialist examinations to 
determine whether or not there was radiculopathy and right 
foot drop associated with the low back condition.  It was not 
requested that the examiners be provided with the veteran's 
medical records for review.  

On February 25, 1999, the veteran underwent a fee for service 
VA examination with a Board certified neurologist.  In the 
identification section, the physician stated that the veteran 
was an 81 year old man with a history as noted.  He had 
diagnosis of arthritis of the dorsolumbar spine, and the 
physician had been asked to determine whether or not there 
was radiculopathy and a right foot drop associated with his 
lower back condition.  It was noted that there were no 
medical records available for review.  The veteran was given 
a short leg brace by VA in 1997, and he complained of a foot 
drop.  He stated that without his orthotic device he tended 
to trip.  The veteran currently complained of a more 
generalized weakness in the right leg.  He noted difficulty 
with such things as ascending stairs.  The veteran complained 
of constant paresthesia over the sole of the right foot 
spreading up the posterior calf.  Over the last several 
months he had also developed complaints of paresthesia in the 
sole of the left foot, and constant paresthesia in the 
buttocks. 

The veteran complained of only occasional back pain which was 
precipitated with bending and stooping.  The veteran stated 
that apart from his injury while in the military, there had 
been no subsequent injuries to the lower back.  Physical 
examination of the lumbar spine revealed that there was 
minimal tenderness over the sacroiliac regions.  No muscle 
spasm was noted.  There was an approximately 10 degree loss 
of flexion and a 5 degree loss of rotation in either 
direction.  There was no sciatic notch tenderness.  Straight-
leg raising sign was negative.  

An extensive neurologic examination incorporated review of 
the veteran's mental status, speech, cranial nerves, 
coordination, gait, strength, sensory and reflexes.  Reported 
herein are the results pertinent to the back and lower 
extremities.  Regarding coordination, there was a moderate 
decrease in distal fine coordinated movements of the right 
toes; they were normal in the left toes and bilateral 
fingers.  Finger-nose-finger and heel-shin tests revealed no 
dysmetria or transverse tremor.  Regarding gait, the veteran 
exhibited an obvious severe foot drop when ambulating.  He 
had slight difficulty maintaining his balance.  There was 
decreased takeoff on the right side due to some weakness of 
the plantar flexors.  There was a mild pelvic tilt toward the 
right.  The veteran could heel, toe, or tandem walk.  

Regarding strength, there was normal tone in the upper and 
lower extremities.  No fasciculations were noted.  There was 
definite mild to moderate atrophy in the anterior tibialis, 
as well as mild atrophy of the intrinsic foot muscles on the 
right side.  There were no other areas of atrophy.  Bilateral 
upper extremity and left lower extremity strength was 5/5 in 
all groups tested.  The right quadriceps was -5/5; the 
hamstrings were 4+/5 to -5/5; the gastrocoels was 4/5 to 
4+/5; and the right foot dorsiflexors were 1/5 to 2/5.  

Regarding sensory, there was a bilateral S1 sensory loss to 
soft touch with decreased vibratory sense in the toes.  
Regarding reflexes, the upper extremity reflexes were 2/4 and 
symmetrical.  The lower extremity reflexes were absent.  Toes 
were down going bilaterally. 

The physician noted that radiology information revealed that 
Nerve Conduction Studies/EMG revealed active radiculopathy.  
The examination impression was lumbar spondylosis with 
associated right L5-S1 and left S1 radiculopathy.  

In the Discussion and Comment section, the physician 
indicated that the objective findings included:

1.  Slight decrease in range of motion of the lumbar 
spine.  
2.  Two separate EMG studies which apparently revealed 
at least a right L5 abnormality.
3.  Two MRI scans of the lower back, the results of 
which are unknown.
4.  Weakness of the right lower extremity.
5.  Physiological bilateral sensory loss.
6.  Atrophy of the right lower extremity.
7.  Obvious foot drop when ambulating.

On the basis of information currently available to me, 
the patient suffers from lumbar spondylosis.  He is 
developing a polyradiculopathy.  There is quite 
prominent weakness in the right lower extremity.  I 
would attribute current radicular findings to the 
patient's degenerative arthritic low back condition or 
lumbar spondylosis.

If in fact, as I would suspect, the patient's MRI 
reveals significant findings, especially at the L4-L5 
levels, the EMG reveals evidence of an active 
radiculopathy, the patient certainly may require a 
surgical decompression procedure....

The patient benefits from the use of his short-leg 
brace.  Due to weakness in the lower extremities he 
would probably have difficulty standing and walking more 
than three hours out of an eight hour day in 20 minute 
intervals.  He can only occasionally bend and stoop.  He 
would have difficulty operating foot controls on the 
right side.  He cannot climb, balance, or work at 
heights. 

The patient would have difficulty lifting or carrying 
more than 20 to 25 pounds on an occasional basis.  

The patient suffers from lumbar spondylosis there may be 
gradual deterioration in his clinical and functional 
status over time.  

On February 26, 1999, the veteran underwent a fee for service 
VA examination with a Board certified orthopedist.  In the 
corresponding report, the physician stated in detail the 
veteran history.  It was noted that the veteran had sought 
help from VA one year earlier for what was then significant 
weakness of the right lower extremity from the knee down.  It 
was noted that, associated with marked weakness of the right 
lower extremity were sensory changes in both lower 
extremities.  Of late, the veteran had had some problems with 
his bladder and bowels.  It was noted that the veteran was 
provided with a brace for the marked weakness of the right 
lower extremity that had improved his gait.  At no time had 
he found it necessary to use a cane.  The physician also 
noted that the veteran essentially denied any other problems 
referable to the musculoskeletal system.  At that present 
time, the veteran ambulated with a short leg, double upright 
brace.  The veteran took no medication for his orthopedic 
problem.  

The physician noted that physical examination included formal 
physical examination procedures and observations of the 
veteran's movements and action during the taking of the 
history and physical examination.  The veteran was well-
developed, well nourished and appeared younger than his 
stated age.  He was in no acute distress.  Examination of the 
uppers extremities was done, and is not reported here.  

Examination of the knees revealed that the veteran had normal 
range of motion for the knees, from zero to 135 degrees.  
Neurological knee examination of both knees revealed no 
evidence of abnormalities.  Ankle dorsiflexion was normal at 
15 degrees bilaterally, and plantar flexion was also noted to 
be normal at 40 degrees bilaterally.

Examination of the back and lower extremities revealed that 
there was no evidence of scoliosis.  The physician stated 
that the veteran's gait was classically that of a steppage 
type gait secondary to marked weakness of all muscle 
components distal to the knee joint.  The veteran wore a 
double upright, short leg brace that provided him with ankle 
stability.  With the brace, the veteran's gait was somewhat 
slowed and slightly antalgic on the right.  No scars were 
noted.  No evidence of any muscle spasm, swelling or masses.  
There was no tenderness in the paraspinal muscles. 

Range of motion for the back showed that fingers to the floor 
was 8 inches, and that normal range was zero inches.  Flexion 
was 85 degrees on examination, and normal was noted to be 90 
degrees.  Extension was 15 degrees, and normal was listed as 
20 degrees.  Right bending was 15 degrees, and normal 20 
degrees.  Left bending was 15 degrees, and normal was 20 
degrees.  Right and left rotation were 20 degrees on each 
side.  Extension and lateral rotation and bending were all 
productive of discomfort in the extreme ranges.  

Muscle strength on the back in flexion and extension appeared 
normal.  There was significant, visual atrophy of the thigh 
and calf muscles on the right.  Despite the atrophy of the 
quadriceps on the right, the veteran had muscle strength of 
5/5 in the right quadriceps and hamstrings.  On the right, 
from the knee down there was no motor activity of any muscle 
group.  Left lower extremity appeared to be normal throughout 
and all groups demonstrated a strength of 5/5.  

X-rays of the back reportedly showed that the lumbar spine 
demonstrated severe multilevel degenerative disc disease 
extending from L5 through to the sacrum.  It was most severe 
at the L3-4 disc space and the L5-S1 disc space.  At the L3-
L4 disc space, there was marked anterior lipping and 
spurring.  There was facet arthropathy at all levels but most 
of it was lumbosacral.  There appeared to be a significant 
spinal stenosis involving the entire lumbar area.  The 
lateral view of L2 demonstrated some questionable anterior 
wedging of the vertebral body that could be interpreted as 
posttraumatic.  That was difficult to assess because of the 
marked secondary hypertrophic lipping and spurring that 
contributed somewhat to the abnormal vertebral shape.  The 
diagnosis was that the veteran had severe, multilevel 
degenerative disc disease of the lumbar spine.  

Range of motion for the lower extremities were as follows.  
Normal range of motion for the hips was listed as zero 
degrees of extension to 130 degrees of flexion.  Range of 
motion for the veteran's hips was from zero degrees of 
extension to 130 degrees of flexion, bilaterally.  Normal 
external rotation was noted to be 45 degrees, and the veteran 
had 45 degrees of external rotation, bilaterally.  Normal 
internal rotation was noted to be 20 degrees, and the veteran 
exhibited 20 degrees of internal rotation, bilaterally.  
Normal abduction was listed as 35 degrees, and the veteran 
had 35 degrees of abduction, bilaterally.  

Neurological examination of the lower extremities revealed 
that straight leg raising (seating and supine), 80 degrees, 
Lasegue's test, cross straight leg raising and Faber test 
were negative, bilaterally.  The deep tendon reflexes 
(patella) was 1+ on the right and 2+ on the left and 
(Achilles) absent on the right and 2+ on the left.  Babinski 
was negative.  There was no evidence of spasticity.  There 
was significant reduced sensation on the right involving 
almost the entire right lower extremity beginning at the 
tibia tubercle level laterally and medially, approximately 5 
inches distal to the tibia tubercle.  From that point on 
down, the entire extremity was involved in sensory loss.  The 
left lower extremity showed a sensory change involving 
primarily the lateral aspect of the left, ankle and 
dorsolateral aspect of the foot beginning at a level 6 inches 
distal to the knee and extending to the toes.  

The impression was that the veteran showed a significant 
peripheral neuropathy based primarily on his stenotic lumbar 
spine.  There was no history of diabetes or any other 
contributing factor that had resulted in significant weakness 
of the right lower extremity necessitating the use of a 
brace.  In the discussion section, the physician stated:  

The veteran at the present time carries the diagnosis of 
severe, diffuse, degenerative arthritis of the lumbar 
spine with associated spinal stenosis and peripheral 
neuropathy secondary to stenotic process.  That was 
longstanding in nature.  The veteran's symptoms of 
increasing pain and neuropathy manifested itself some 
thirty years following discharge.  It would be nice to 
know from the records exactly how significant the 1943 
injury to the lumbar spine was.  The present x-rays are 
slightly suggestive of a vertebral body fracture but 
records would prove to be beneficial.  Also of interest 
would be x-rays from around 1970.  

At the present time, I feel that the veteran's problems 
are the result of a longstanding, progressive 
degenerative process that has resulted in spinal 
stenosis and secondary peripheral neuropathy.  

In July 1999, the RO issued a supplemental statement of the 
case indicating the continued denial of entitlement to 
service connection for bilateral lower extremity condition as 
secondary to the service-connected disability of arthritis, 
dorso-lumbar spine.  

In March 1999, the veteran was seen privately for an EMG 
study of both lower extremities.  Under the section for nerve 
conduction velocity test, it was noted that right peroneal 
motor and right tibial motor were tested.  Under right 
peroneal motor, it was noted that evoked motor response could 
not be obtained from the extensor digitorum brevis on maximum 
stimulation of the peroneal nerve at the ankle, below the 
fibular head level and above the fibular head level.  Motor 
nerve conduction velocity of the right peroneal nerve could 
not be obtained.  Under right tibial motor, it was noted that 
evoked motor response could not be obtained from the abductor 
hallucis bravis on maximum stimulation of the tibial nerve at 
the ankle and knee.  Motor nerve conduction velocity along 
the right tibial nerve could not be obtained.  The actual 
corresponding test graphs were associated with the report.  


Secondary Service Connection

Service connection may be established for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  However, a claim for 
secondary service connection, like all claims, must be well 
grounded.  See Anderson v. West, 12 Vet. App. 491 (1995).  
Thus, as a preliminary matter, the Board must determine 
whether the veteran has presented evidence of a well grounded 
claim, that is, a claim that is plausible and meritorious on 
their own or capable of substantiation.  See 38 U.S.C.A. 
§ 5107(a); Chelte v. Brown, 10 Vet. App. 268, 270 (1997) 
(citing Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990)).

The Court has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on the claimant to 
produce evidence that his claim is well grounded.  See Morton 
v. West, 12 Vet. App. 477, 480-481 (1999) (citing Grivous v. 
Brown, 6 Vet. App. 136, 139 (1994)).  The Court has stated 
the quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  See Groveitt v. Brown, 5 Vet. App. 91, 92 (1993).  
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Id.

The veteran contends that his service-connected disability 
has caused or aggravated a nonservice-connected right foot 
drop disorder.  In a supplemental statement of the case 
issued by the RO in July 1999, the RO stated that the reason 
the veteran's claim for secondary service connection remained 
denied was because the objective evidence showed that "the 
veteran has a bilateral lower extremity condition diagnosed 
as active radiculopathy due to lumbar spondylosis and 
stenosis with associated right L5-S1 radiculopathy."  The 
RO's point being that service connection was established for 
traumas to the dorsal and upper lumbar spine, specified at 
the level of D10 to L1, and noted in hospital reports from 
1945.  The RO concluded that the objective evidence showed 
radiculopathy due to right L5-S1 and left S1 (a different 
part of the back), and that the evidence did not show the 
residual condition was associated with the injury at level 
D10 to L1.  The Board disagrees with this analysis for the 
following reasons.  

First, the Board has reviewed the record in its entirety, and 
determines that the veteran has submitted a well grounded 
claim for entitlement to service connection for a right foot 
drop disorder as secondary to the service-connected arthritis 
of the dorso-lumbar spine.  Secondly, the Board notes that 
the evidence of record supports service connection for a 
right foot drop disability, on a secondary basis, as being 
the proximate result of the veteran's service connected 
dorso-lumbar spine condition.

Yes, while, as the RO pointed out, the veteran's original 
disability during the 1940's was classified as arthritis of 
the dorso-lumbar spine area, private x-rays in January 1996 
showed marked sparring on the anterior aspects of the lumbar 
vertebrae of the lumbosacral spine, and an EMG in February 
1996, done in conjunction of the veteran's complaints of 
right foot drop, showed a small right peroneal CMAP.  This is 
important, because in October 1998, Dr. Millin, opined, after 
reviewing the veteran's medical record, that the veteran's 
traumatic history of back injury was related to his 
complaints of weakness in the right foot in 1996.  
Specifically, Dr. Millin stated that the veteran complained 
of weakness in the right foot in January 1996, and that the 
EMG done in February 1996 suggested an L3-5 radiculopathy on 
the right side.  Dr. Millin is qualified to opine, which he 
did, that the neurological findings indicated that the 
veteran's right foot drop was the result of a right 
L5 radiculopathy.  The L5 radiculopathy is shown to be 
related to the service-connected disability by the opinion 
provided by the neurologist in February 1999 when he stated 
that "there is quite the prominent weakness in the right 
lower extremity.  I would attribute the current radicular 
findings to the patient's degenerative arthritic low back 
condition or lumbar spondylosis."  Furthermore, the fee 
basis orthopedist in February 1999, indicated that the 
veteran's severe diffuse degenerative arthritis of the lumbar 
spine was "longstanding," and also described the veteran's 
problem as a progressive degenerative process that had 
resulted in secondary peripheral neuropathy, and spinal 
stenosis. 

These medical data show that the veteran has a longstanding, 
progressive degenerative process of the low back, of which 
current radicular findings are associated, and of which a 
right foot drop disorder has manifested.  There is medical 
evidence that the radicular findings causing the right lower 
extremity weakness were possibly due to the lumbar 
spondylosis.  On balance, however, the weight of the evidence 
points to an etiological relationship leading from arthritis 
of the dorso-lumbar spine to the right radiculopathy and 
finally to the right foot drop.  The benefit of doubt under 
38 U.S.C.A. § 5107(b) is therefore resolved in the veteran's 
favor, thereby warranting a grant of service connection for a 
right foot drop disorder secondary to arthritis of the dorso-
lumbar spine.  See 38 C.F.R. §§ 3.102, 3.310(a). 


Increased Rating

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claim for an increased 
evaluation is new, well grounded and adequately developed.  
The veteran's assertion that his disability has worsened is 
sufficient to state a plausible, well-grounded claim.  See 
Arms v. West, 12 Vet. App. 188, 200 (1999), citing Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluation disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  38 C.F.R. 
§ § 4.1, 4.2, 4.10, 4.40, 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Pertinent regulations 
do not require that all cases show all findings specified by 
the Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (1999).  Therefore, the Board will consider 
the potential application of the various other provisions of 
the regulations governing VA benefits, whether or not they 
were raised by the veteran, as well as the history of the 
veteran's disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's arthritis of the dorso-lumbar spine is 
currently rated as 40 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (for intervertebral disc 
syndrome).  See, e.g., Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the VA's selection of a diagnostic code 
in a particular case may not be set aside unless "such 
selection is 'arbitrary, capricious, an abuse of discretion, 
or otherwise not in accordance with law'").  Under this 
diagnostic code, a 40 percent evaluation is warranted where 
the disability is severe, with recurring attacks and 
intermittent relief.  A 60 percent evaluation is warranted 
where the disability is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a.  A 
60 percent rating is the highest schedular evaluation 
assignable under Diagnostic Code 5293.

In a precedent opinion, dated in December 1997, the VA Office 
of General Counsel held that because Diagnostic Code 5293 is 
based upon symptomatology which contemplates limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under that 
diagnostic code.  VAOPGCPREC 36-97, 63 Fed. Reg. 31262 
(1998); see also Johnson v. Brown, 9 Vet. App. 7 (1996).  As 
noted above, 38 C.F.R. §§ 4.40 and 4.45 together make clear 
that pain, supported by pathology and behavior, must be 
considered capable of producing compensable joint disability.

A 100 percent evaluation is warranted under Diagnostic Code 
5285 for residuals of a vertebral fracture with cord 
involvement, if the veteran is bedridden, or if he requires 
long leg braces.  Under Diagnostic Code 5286, a 100 percent 
evaluation requires complete bony fixation (ankylosis) of the 
spine at an unfavorable angle with marked deformity and 
involving major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type).  38 C.F.R. § 4.71a.

In reviewing the case, the Board observes that the evidence 
of record demonstrates that the veteran's disability picture 
for his service-connected dorso-lumbar spine disorder, 
although currently evaluated as 40 percent disabling more 
nearly approximates the criteria required for a 60 percent 
rating.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5293.  In 
that regard, the evidence of records shows that the clinical 
findings contained in the examination reports dated between 
November 1997 and February 1999 (which are the most recent VA 
and private examinations of record) collectively show that 
the veteran has complaints of numbness and a burning 
sensation of the buttocks, decreased lumbar spine motion, 
with objectively confirmed pain on motion, no muscle spasm, 
and x-ray evidence demonstrating severe degenerative joint 
disease and severe degenerative disc disease of the lumbar 
spine.  However, it is apparent from these same reports the 
veteran continues to suffer from decreased sensation, 
bilateral radiculopathy, and spinal stenosis, affecting the 
lumbar spine, and all of which have been characterized by VA 
and private examiners as residual disability stemming from 
the service connected spinal disability.  In light of the 
substantial degree of neurological involvement of the low 
back, and the fact that the record shows weakness, an 
impaired ability to execute skilled movements smoothly, and 
pain on movement, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the 
Board finds that there is a question of whether the 40 
percent or 60 percent evaluation most accurately reflects the 
degree of disablement.  See generally, DeLuca v. Brown, 8 
Vet. App. at 205-06; 38 C.F.R. § 4.7.  Accordingly, after 
resolving all reasonable doubt in the veteran's favor, the 
Board determines that the medical data of record more nearly 
approximate the criteria for a 60 percent evaluation under 
Diagnostic Code 5293.  Accordingly, a 60 percent evaluation 
for the veteran's service-connected arthritis of the dorso-
lumbar spine is warranted.

Significantly, however, the medical data of record do not 
indicate that the veteran's service-connected spinal disorder 
is manifested by a vertebral fracture with cord involvement.  
Further, there is no evidence of unfavorable ankylosis, with 
marked deformity, and joint involvement of either a Marie-
Strumpell or, a Bechterew type.  Therefore, an evaluation in 
excess of 60 percent is not warranted.


ORDER

Service connection for a right foot disorder, secondary to 
the service-connected arthritis of the dorso-lumbar spine, is 
granted.  

A 60 percent evaluation for arthritis of the dorsal-lumbar 
spine is granted, subject to the regulations pertinent to the 
disbursement of monetary funds.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

 

